DETAILED ACTION
This communication is in response to Application No. 14/933,649 originally filed 11/05/2015. The Request for Continued Examination and Amendment presented on 06/09/2021 which provides amendments to claims 3, 15, 16 is hereby acknowledged. Currently claims 3, 6, 8, 15, and 16 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/09/2021, with respect to the rejection(s) of claim(s) 3, 6, and 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claim 15 in view of Levesque et al. U.S. Patent Application Publication No. 2016/0342208 A1 hereinafter Levesque.
	No specific remarks regarding claim 16 were provided however The Office respectfully disagrees. Poupyrev expressly shows providing haptic feedback in 

Claim Rejections - 35 USC § 103
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al. U.S. Patent Application Publication No. 2008/0024459 A1 hereinafter Poupyrev and further in view of Rhee et al. U.S. Patent Application Publication No. 2016/0048297 A1 hereinafter Rhee in view of Levesque et al. U.S. Patent Application Publication No. 2016/0342208 A1 hereinafter Levesque.

Consider Claim 15:
	Poupyrev discloses an electronic apparatus, comprising: (Poupyrev, See Abstract.)
	a visual sense display unit which displays an operation screen including an operation target range for a user; (Poupyrev, [0010], “In an embodiment of the present invention, there is provided an apparatus including a display section with a touch screen.  The touch screen is configured to display at least one graphical user interface object and detect a touch position on the touch screen.  The touch position is inputted with a user's finger or a pointing device.”)
	a touch coordinate detection unit which detects a content of a touch operation done by the user on a displayed object that is displayed within the operation target (Poupyrev, [0080], [0010], “The controller section determines a current logical state of the graphical user interface object using a history of detected touch positions and a history of detected pressure values.  The controller section determines a form of the haptic feedback to be generated depending on (i) the detected touch position, (ii) the detected pressure value and (iii) the determined current logical state of the graphical user interface object.”)
	a tactual sense presenting unit which presents a tactual sense that can be perceived by the user on the operation screen; (Poupyrev, [0063], “The signal generating unit 106 generates and provides a signal to the tactile feedback generating unit 102 for driving tactile feedback generating elements or the piezoelectric actuators.  The signal may be a voltage function of time, with amplitude, shape and period changed in response to the position and/or pressure of the user's input operation on the screen of the display/input section 10.”)
	at least one memory configured to store computer program code; and at least one processor configured to execute the computer program code to: (Poupyrev, [0070], “The GUI controller 112 further sends the commands to the tactile interface controller 111 that generates appropriate commands for driving the tactile signal generation unit 102.  The data for tactile feedback may be generated algorithmically by the signal generation unit 106 as well as stored as data 110a on the data storage 110.  Any widely available data storage devices may be used as the data storage 110 including flash memory, ROM, hard drive as well as network storage.  Any file systems can be used to organize data on the data storage 110.”)
	present, a tactual sense corresponding to the displayed object on the operation screen via the tactual sense presenting unit; (Poupyrev, [0089-0090], [0096], [0077], “In an embodiment of the present invention, the pressure and tactile feedback are used to separate two modes of the interaction with the screen:  a) the user feels GUI objects with tactile feedback, which selects items but not actuates them.  b) the user can actuate GUI objects by pressing on them stronger, the actuation is also accompanied with tactile feedback.”)
(Poupyrev, [0089], “One variation of the actuating techniques would require the user 2 to hold the finger without movement within the GUI object 310 for a certain amount of time before the apparatus 1 can register the activation.  In such technique, the user 2 should stop the finger for a small period of time inside the GUI object 310 and then press stronger to actuate the GUI object 310.  The user 2 can easily find the GUI object 310 when the finger slides over the GUI object 310 by being provided the tactile feedback on the boundaries of the GUI object 310 as described above.  This technique is useful to separate the accidental activation of the GUI object when the user 2 slides finger across it.”)
	output sound with which the user can understand a meaning of the displayed object via a sound output unit provided in advance, (Poupyrev, [0069], “Alternatively, sound or audio alarm may be generated when the visual state of the GUI object changed so as to inform the user 2 about the change in the state of GUI object”, [0123], “In the embodiments described above, visual feedback on the GUI object and/or audio feedback may also be presented.  Further, such feedbacks may also be correlated with tactile feedback and/or pressure input by the user or combination thereof.”)
	execute a prescribed function corresponded to the displayed object upon detecting the tap action on the operation screen at a position corresponding to the displayed object regardless of whether the temporal change in the touch position is detected. (Poupyrev, [0060], [0095-0099], [0104], [0052], “The application section 30 performs various operations or functions in response to the user's input operation detected by the display/input section 10.  The application section 30 may include various applications and software units or hardware.”)
	Poupyrev while teaching that it was known to provide a sound output (See [0069], [0123]) and that it was known to provide an input in which the user stops “for a small period of time” however does not provide specific details regarding the time period for one second or longer, and not output the sound with which the user can understand the meaning of the displayed object via the sound output unit, when the state continues for less than one second.
	Rhee however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to provide a touch input having a predefined period of time that provides an audio output such as when the state continues for one second or longer, and not output the sound with which the user can understand the meaning of the displayed object via the sound output unit, when the state continues for less than one second. (Rhee, [0039], “The term "touch & hold" means touching a screen with a user's finger or a touch tool (e.g., an electronic pen) and maintaining the user's finger or touch tool in a touching state on the screen for a threshold time (e.g., 2 seconds) or more.  For example, the term "touch & hold" may be understood to mean that a time period between a touch-in time point and a touch-out time point is a threshold time (e.g., 2 seconds) or more.  A visual, audio, or tactile feedback signal may be provided when a touch input is maintained for the threshold time or more so that a user may recognize whether the touch input is a tap input or a touch & hold input.  The threshold time is variable according to an embodiment.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a type of touch input such as a touch and hold input for at least a second or longer that additionally applies an audio and/or haptic feedback as this was known in view of Rhee and would have been utilized for the purpose of so that a user may recognize whether the touch input is a tap input or a touch & hold input. (Rhee, [0039])
	Poupyrev in view of Rhee does not appear to expressly suggest the at least one processor drives the tactual sense presenting unit to present a tactual sense that can be 
	Levesque however teaches that it was a technique known in the art to provide tactile sensation prior to the finger touch the panel and therefore teaches the at least one processor drives the tactual sense presenting unit to present a tactual sense that can be perceived by the user for the touch position based on a display position of the displayed object at a point before the user performs a touch operation. (Levesque, [0029], [0020], “In general, haptic feedback or effects typically are not produced until a finger or other object touches a touchscreen or presses a button.  The touch gesture, however, can begin well before the finger touches the interface and includes the motion of the finger towards the touch surface or button.  As described, a prediction of touch or other contact can be used in embodiments to produce haptic feedback before the finger touches the control, or can be used as preparation to produce haptic feedback at the exact moment the finger touches the interface.  In some embodiments, the prediction is based on an existing contact by the user on the device, instead of using non-contact movements or proximities.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the tactile sensation prior to the finger touching the panel as this was a technique for the purpose of providing a haptic effect is generated by the mobile device that is more optimized and relevant to the ultimate contact. (Levesque, [0046])

Claim Rejections - 35 USC § 103
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al. U.S. Patent Application Publication No. 2008/0024459 A1 hereinafter Poupyrev and further in view of Rhee et al. U.S. Patent Application Publication No. 2016/0048297 A1 hereinafter Rhee. 

Consider Claim 16:
	Poupyrev discloses an operation control method for controlling operations of an electronic apparatus comprising a visual sense display unit which displays an operation screen including an operation target range for a user, the method comprising: (Poupyrev, See Abstract.)
	creating, the operation screen that is a content acquired when at least one processor executes processing, and displays the operation screen on the visual sense display unit; (Poupyrev, [0010], “In an embodiment of the present invention, there is provided an apparatus including a display section with a touch screen.  The touch screen is configured to display at least one graphical user interface object and detect a touch position on the touch screen.  The touch position is inputted with a user's finger or a pointing device.”)
	presenting a tactual sense corresponding to the operation screen that can be perceived by the user within the operation target range on the operation screen via a tactual sense presenting unit; (Poupyrev, [0089-0090], [0096], [0077], “In an embodiment of the present invention, the pressure and tactile feedback are used to separate two modes of the interaction with the screen:  a) the user feels GUI objects with tactile feedback, which selects items but not actuates them.  b) the user can actuate GUI objects by pressing on them stronger, the actuation is also accompanied with tactile feedback.”)
	a touch coordinate detection unit detects a content of a touch operation done by the user on a displayed object displayed within the operation target range; (Poupyrev, [0080], [0010], “The controller section determines a current logical state of the graphical user interface object using a history of detected touch positions and a history of detected pressure values.  The controller section determines a form of the haptic feedback to be generated depending on (i) the detected touch position, (ii) the detected pressure value and (iii) the determined current logical state of the graphical user interface object.”)
(Poupyrev, [0089], “One variation of the actuating techniques would require the user 2 to hold the finger without movement within the GUI object 310 for a certain amount of time before the apparatus 1 can register the activation.  In such technique, the user 2 should stop the finger for a small period of time inside the GUI object 310 and then press stronger to actuate the GUI object 310.  The user 2 can easily find the GUI object 310 when the finger slides over the GUI object 310 by being provided the tactile feedback on the boundaries of the GUI object 310 as described above.  This technique is useful to separate the accidental activation of the GUI object when the user 2 slides finger across it.”)
	detecting whether there is a tap action on the operation screen at a position corresponding to the displayed object regardless of whether the temporal change in the touch position is detected; and (Poupyrev, [0100], “Another example of such hotspot is a boundary 502 of the GUI object 500 as shown in FIG. 7(b).  Alternatively, the hotspot may have any arbitrary shape such as an area 503 as shown in FIG. 7(c).  The GUI object 500 may have several hotspots.  For example, in FIG. 7(d), there are two hotspots 502 and 504: first is the boundary 502 the GUI object 500 and second is the center 504 of the GUI object 500.  Consequently, the tactile feedback will be provided when the user 2 slides the finger into the GUI object and then when the user slides the finger into the center.  Any other configuration may be employed as long as such hotspot can indicate directly or indirectly a position or area of the GUI object to the user 2 via the tactile feedback.”)
	when the tap action is detected, causing the at least one processor to execute the operation content corresponding to the displayed object. (Poupyrev, [0060], [0095-0099], [0104], [0052], “The application section 30 performs various operations or functions in response to the user's input operation detected by the display/input section 10.  The application section 30 may include various applications and software units or hardware.”)
 (Poupyrev, [0100], “Another example of such hotspot is a boundary 502 of the GUI object 500 as shown in FIG. 7(b).  Alternatively, the hotspot may have any arbitrary shape such as an area 503 as shown in FIG. 7(c).  The GUI object 500 may have several hotspots.  For example, in FIG. 7(d), there are two hotspots 502 and 504: first is the boundary 502 the GUI object 500 and second is the center 504 of the GUI object 500.  Consequently, the tactile feedback will be provided when the user 2 slides the finger into the GUI object and then when the user slides the finger into the center.  Any other configuration may be employed as long as such hotspot can indicate directly or indirectly a position or area of the GUI object to the user 2 via the tactile feedback.”)
	Poupyrev while teaching that it was known to provide a sound output (See [0069], [0123]) and that it was known to provide an input in which the user stops “for a small period of time” however does not provide specific details regarding the time period being at least a second and therefore does not specify outputting sound with which the user can understand a meaning of the displayed object via a sound output unit provided in advance when the state continues for one second or longer, and does not output the sound with which the user can understand the meaning of the displayed object via the sound output unit, when the state continues for less than one second.
	Rhee however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to provide a touch input having a predefined period of time that provides an audio output such as outputting sound with which the user can understand a meaning of the displayed object via a sound output unit provided in advance when the state continues for one second or longer, and does (Rhee, [0039], “The term "touch & hold" means touching a screen with a user's finger or a touch tool (e.g., an electronic pen) and maintaining the user's finger or touch tool in a touching state on the screen for a threshold time (e.g., 2 seconds) or more.  For example, the term "touch & hold" may be understood to mean that a time period between a touch-in time point and a touch-out time point is a threshold time (e.g., 2 seconds) or more.  A visual, audio, or tactile feedback signal may be provided when a touch input is maintained for the threshold time or more so that a user may recognize whether the touch input is a tap input or a touch & hold input.  The threshold time is variable according to an embodiment.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a type of touch input such as a touch and hold input for at least a second or longer that additionally applies an audio and/or haptic feedback as this was known in view of Rhee and would have been utilized for the purpose of so that a user may recognize whether the touch input is a tap input or a touch & hold input. (Rhee, [0039])

Allowable Subject Matter
Claim 3 is allowed.
	Further depending claims are allowed based on their dependence from and allowed base claim.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626